Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14 of applicant arguments/remarks, filed 07/26/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see page 14-15 of applicant arguments/remarks, filed 07/26/2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn because previously cited Yang (US 2018/0313918) is no longer considered prior art under the exception 102(b)(2)(c).

Allowable Subject Matter
Claims 1-9, 11, 13-14, 16, 18 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the closest prior art is considered previously cited above Hamamura (US 2016/0033598). Hamamura teaches some of the limitations of claim 1 (see previous office actions). However, claim 1 discloses “a fuse electrically connected to the at least one inductor or the at least one capacitor” and “where the fuse, upon the induced current exceeding a 
	Claims 2-8 are considered allowable for depending on claim 1.

Regarding claim 9, the closest prior art is again considered previously cited Hamamura. However, both references are silent in teaching “ where the failsafe circuit, when operating in Tx mode, electrically isolates the LC coil from the preamplifier upon the LC coil resonating with a primary coil, where the primary coil has a working frequency; where the LC coil, upon resonating with the primary coil, generates a local amplified Tx field based on an induced current in the LC coil, the induced current generated by inductive coupling between the LC coil and the primary coil; where a magnitude of the induced current or a phase of the induced current is independently adjustable; where the magnitude of the induced current or the phase of the induced current is configured to be varied over a range of magnitudes or phases respectively; where the failsafe circuit, when operating in Rx mode, electrically connects the LC coil with the preamplifier; where the failsafe circuit, upon the single-layer MRI RF coil element being disconnected from the MRI system: provides the second, higher impedance, and reduces the magnitude of the induced current; where the failsafe circuit comprises a first reactive element and a second reactive element, where the first and second reactive elements are configured to resonate with each other in response to the injection of the forward DC bias current, thereby increasing impedance from a first coil terminal of the LC coil to a first input 
	Claims 11, 13-14, 16, 18, 24-26 are considered allowable for depending on claim 9.

Regarding claim 27, the closest prior art is considered previously cited above Hamamura. Hamamura teaches the limitations of claim 9 but are silent in teaching “where the LC coil further includes a fuse connected to the at least one inductor or the at least one capacitor; where the fuse, upon the induced current exceeding a threshold magnitude, opens, where the fuse being open prevents the LC coil from resonating with the primary coil.”
	Claims 28-30 are considered allowable for depending on claim 27.

Regarding claim 31, the closest prior art is considered previously cited above Hamamura. Hamamura teaches the limitations of claim 9 but are silent in teaching “a preamplifier having a first input terminal and a second input terminal; and a failsafe circuit comprising: a circuit leg comprising a first diode switch and a first reactive element electrically coupled in series, where the circuit leg is connected from the first coil terminal to the first input terminal; App. No. 15/971,075 Page 13 a second reactive element and a third reactive element directly connected from the first coil terminal respectively to the first input terminal and the second coil terminal; and a second diode switch connected from the first input terminal to both the second input terminal and the second coil terminal; where the first diode switch is configured to electrically couple the first and second reactive elements in parallel in response to a direct current (DC) signal, whereby the first and second reactive elements resonate to increase impedance from the first 
	Claim 32 is considered allowable for depending on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896